Appeal by defendant from a judgment of the County Court of Orange County, adjudicating him to be a wayward minor. Judgment reversed on the law and the information dismissed. The information charging defendant with being a wayward minor specifies acts on four separate occasions between April 4, 1950, and July 16, 1950. There was no testimony with respect to the occurrence on July 16, 1950. The other acts charged were committed when defendant was under sixteen years of age. The statute (Code Grim, Pro., § 913-a) defines a wayward minor as a person between the ages of sixteen and twenty-one who commits the acts therein specified. In any event, we would reverse and grant a new trial on the ground that this juvenile delinquent of the age of sixteen, giving the answers he did when the court advised him of his right to counsel, did not competently and intelligently waive that right. (Johnson v. Zerbst, 304 U. S. 458; People ex rel. Sedlak v. Foster, 59 N. Y. S. 2d 477, revd. on other grounds 274 App. Div. 850, affd. 299 N. Y. 291.) Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.